DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 03/17/2021, 03/16/2021 and 03/15/2021 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 4, 6-11, 16, 18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11 and 14-16 of U.S. Patent No. 10,869,611 B2 (herein referred to as Ernst). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 4, claim 4 has been analyzed and rejected as per claim 7 (claim 7 is a combination of claim 7 and 1); and claim 11.
Regarding claim 4, Ernst discloses A motion tracking system for tracking motion of an object during a medical imaging scan, the system comprising: a detector configured to image one or more optical landmarks on the object during the medical imaging scan, the detector configured to be positioned within a medical imaging scanner (claim 1 – col. 17, lines 56-62, and claim 7; also claim 11); 
a tracking system configured to analyze images generated by the detector to determine changes in one or more positions or orientations of the one or more optical landmarks (claim 1 – col. 17, lines 63-65; claim 11); 
the tracking system further configured to generate tracking data for use by the medical imaging scanner to dynamically compensate for changes in the one or more positions or orientations of the one or more optical landmarks during the medical imaging scan (claim 1 – col. 17, line 65 – col. 18, line 2; claim 11), 
wherein the tracking system comprises a computer processor and an electronic storage medium (claim 1 – col. 18, lines 3-4; claim 11).

Regarding claim 6, claim 6 has been analyzed and rejected as per claim 14 of Ernst.

Regarding claim 7, claim 7 has been analyzed and rejected as per claim 16 of Ernst.

Regarding claims 8 and 9, these claims have been analyzed and rejected as per claim 15 of Ernst.

Regarding claim 10, claim 10 has been analyzed and rejected as per claim 11 of Ernst.

Regarding claim 11, claim 11 has been analyzed and rejected as per claim 12 of Ernst.

Regarding claim 16, claim 16 have been analyzed and rejected as per claim 20 of Ernst.

Regarding claim 18, claim 18 have been analyzed and rejected as per claim 11 of Ernst.

Regarding claim 20, claim 20 have been analyzed and rejected as per claim 16 of Ernst.

Regarding claim 21, claim 21 have been analyzed and rejected as per claim 15 of Ernst.

Regarding claim 22, claim 22 have been analyzed and rejected as per claim 11 of Ernst.

4.	Claims 4, 6-9, 11, 14-16, 18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 16-18 and 20 of U.S. Patent No. 9,138,175 B2 (herein referred to as Ernst) in view of Armstrong et al., IEEE Publication, May 2002, “RGR-3D: Simple, Cheap detection of 6-DOF Pose for Tele-Operation, and Robot Programming and Calibration (pp. 2938-2943). 
	Regarding claim 4, Ernst discloses all the limitations of claim 4 of instant invention in the claim 11, except does not explicitly teach the marker as an optical marker (or landmark). However, examiner here asserts that optical markers are well known to be used as orientation markers and 1s further evident from Armstrong. Armstrong teaches RetroGrate Reflector (RGR) (see section 2 — Pose Detection by RetroGrate Reflector (RGR) on page 2939) used for orientation estimation. Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst. One of ordinary skill in the art at the time invention was made would have been motivated to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst, in order to achieve more accurate orientation and depth measurements and render the procedure more subject friendly. 


Regarding claim 6, claim 6 has been analyzed and rejected as per claim 12 of Ernst.

Regarding claim 7, claim 7 have been analyzed and rejected as per claim 16 of Ernst.

Regarding claims 8 and 9, these claims have been analyzed and rejected as per claim 17 of Ernst.

Regarding claim 11, claim 11 have been analyzed and rejected as per claim 11 of Ernst.

Regarding claim 14, claim 14 have been analyzed and rejected as per claim 18 of Ernst.

Regarding claim 15, claim 15 has been analyzed and rejected as per claim 11 of Ernst.

Regarding claim 16, claim 16 have been analyzed and rejected as per claim 20 of Ernst.

Regarding claim 18, claim 18 has been analyzed and rejected as per claim 11 of Ernst.

Regarding claim 20, claim 20 has been analyzed and rejected as per claim 16 of Ernst.

Regarding claim 21, claim 21 has been analyzed and rejected as per claim 17 of Ernst.

5.	Claims 4 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11 and 18 of U.S. Patent No. 8,571,293 B2 (herein referred to as Ernst) in view of Armstrong et al., IEEE Publication, May 2002, “RGR-3D: Simple, Cheap detection of 6-DOF Pose for Tele-Operation, and Robot Programming and Calibration (pp. 2938-2943). 
Regarding claim 4, Ernst discloses all the limitations of claim 4 of instant invention in the claim 7 and 18 (claim 7 is a combination of claim 7 and claim 1; and claim 18 is a combination of claim 18 and claim 11), except does not explicitly teach the marker as an optical marker (or landmark). However, examiner here asserts that optical markers are well known to be used as orientation markers and 1s further evident from Armstrong. Armstrong teaches RetroGrate Reflector (RGR) (see section 2 — Pose Detection by RetroGrate Reflector (RGR) on page 2939) used for orientation estimation. Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst. One of ordinary skill in the art at the time invention was made would have been motivated to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst, in order to achieve more accurate orientation and depth measurements and render the procedure more subject friendly. 

Claim 18 has been similarly analyzed and rejected as per claim 4 of instant invention.

6.	Claims 4, 6, 8-9, 11, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, 10 and 18 of U.S. Patent No. 8,374,411 B2 (herein referred to as Ernst) in view of Armstrong et al., IEEE Publication, May 2002, “RGR-3D: Simple, Cheap detection of 6-DOF Pose for Tele-Operation, and Robot Programming and Calibration (pp. 2938-2943). 
	Regarding claim 4, Ernst discloses all the limitations of claim 4 of instant invention in the claim 1 and 10, except does not explicitly teach the marker as an optical marker (or landmark). However, examiner here asserts that optical markers are well known to be used as orientation markers and 1s further evident from Armstrong. Armstrong teaches RetroGrate Reflector (RGR) (see section 2 — Pose Detection by RetroGrate Reflector (RGR) on page 2939) used for orientation estimation. Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst. One of ordinary skill in the art at the time invention was made would have been motivated to use RGR (optical marker /landmark) at taught by Armstrong in the invention of Ernst, in order to achieve more accurate orientation and depth measurements and render the procedure more subject friendly. 

Regarding claim 6, claim 6 has been analyzed and rejected as per claims 9 and 18 of Ernst.

Regarding claims 8 and 9, these claims have analyzed and rejected as per citations made in the rejection of claim 4.

Regarding claim 11, claim 11 has been analyzed and rejected as per claims 1 and 10 of Ernst.

Claim 18 has been similarly analyzed and rejected as per claim 4 of instant invention.

Regarding claim 21, claim 21 has been analyzed and rejected as per citations made in the rejection of claim 4.


	Claims 4-23 would be allowable after all double patenting issues have been resolved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 24, 2022